20-1745-cr
United States of America v. Deutsch

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of September, two thousand twenty.

PRESENT:            JOSÉ A. CABRANES,
                    BARRINGTON D. PARKER,
                    REENA RAGGI,
                                 Circuit Judges.


UNITED STATES OF AMERICA.,

                              Plaintiff-Appellant,                  20-1745-cr

                              v.

JONATHAN DEUTSCH,

                              Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                 MEGAN FARRELL, Assistant United States
                                                         Attorney, (on the briefs) DAVID C. JAMES,
                                                         MARGARET LEE, and MEGAN FARRELL,
                                                         Assistant United States Attorneys for
                                                         RICHARD P. DONOGHUE, United States
                                                         Attorney, Eastern District of New York,
                                                         Brooklyn, NY.

FOR DEFENDANTS-APPELLEES:                                MATTHEW B. LARSEN, Federal Defenders
                                                         of New York, New York, NY.


                                                     1
       Appeal from an order of the United States District Court for the Eastern District of New
York (Frederic Block, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         Plaintiff-Appellant the United States of America (the “Government”) appeals the June 4,
2020 and July 1, 2020 orders of the District Court authorizing the release of Defendant-Appellee
Jonathan Deutsch (“Deutsch”) on bail pending trial on multiple counts of attempted and actual
production of child pornography. The Government argues that the District Court erred when it (1)
failed to consider that Deutsch’s alleged crimes created a rebuttable presumption of pretrial
detention under Bail Reform Act, 18 U.S.C. § 3142(e)(3), and (2) determined that the changing
circumstances caused by the COVID-19 pandemic justified reversing its prior denial of bail. The
Government seeks the reversal of the District Court’s order and the entry of a permanent order of
detention pending trial. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        “We review a district court’s findings as to the accused’s risk of flight and potential danger to
the community for clear error.” United States v. English, 629 F.3d 311, 319 (2d Cir. 2011). Under this
standard, we will reverse only if “on the entire evidence[,] we are left with the definite and firm
conviction that a mistake has been committed.” United States v. Mattis, 963 F.3d 285, 291 (2d Cir.
2020) (internal citations omitted). The Government has not shown that the District Court
committed clear error here. Contrary to the Government’s contention, a fair reading of the record as
a whole shows that the District Court held Deutsch to his “limited burden of production,” id. at 290
(internal citations omitted), under § 3142(e)(3) of the Bail Reform Act to rebut the presumption of
detention. Furthermore, the District Court authorized Deutsch’s release only after reasonably
concluding, based on copious evidence and argument, that the conditions of release (including
extensive electronic and physical monitoring by the Government) reasonably assured the safety of
the community and guarded against the risk of flight. A review of the record does not leave us with
a “definite and firm conviction” that the District Court erred. Id. at 291. Accordingly, we affirm.

                                           CONCLUSION

        We have reviewed all the arguments raised by Plaintiff-Appellant on appeal and find them to
be without merit. For the foregoing reasons, we AFFIRM the June 4 and July 1, 2020 orders of the
District Court.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk



                                                   2